DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/24/2022 has been entered. Claim(s) 1-7 is/are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim Claim 7, in claiming the degreasing step is a step of heating and vaporizing the support, fails to further limit the claim 1 limitation of degreasing the support and binder by heating and vaporizing the binder of the structure and the resin of support.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US20150258705A1) in view of Ishida et al. (US20180093326A1).
Regarding Claims 1 and 7, Hirata teaches a method for forming a 3D object comprising: 
A structure shaping step of shaping material (metal or ceramic powders [0095]) where a binding solution is applied to shape the powder; (Claim 1)
A support shaping step of discharging a sacrificial layer of binding solution on a surface layer, where the sacrificial layer contains a curable resin [0245] (Claim 4); 
A degreasing step of removing the sacrificial layer by dissolving the resin support with a solvent [0055]. Hirata teaches degreasing is accomplished by the use of solvent but does not teach degreasing is accomplished by heating and vaporizing the support. However, Ishida teaches the binder and support can be removed by a combination of heating at a temperature of 100-750 C to vaporize the binder [0103] followed by the use of solvent [0113] or the use of brushing [0304]; where binder is removed in the structure during degreasing for the purpose of forming a porous material before final sintering [0097]. Therefore, one of ordinary skill in the art would have been motivated to simultaneously heat and vaporize the support and binder of Hirata for the purpose of removing the support/sacrificial binder-containing layer either as a substitution for the solvent degreasing step of Hirata or in combination with it in order to produce a porous degreased brown body before final sintering. 
Regarding Claim 2, Hirata teaches the sacrificial shape is applied after the structure shaping step [0052] and where each respective shape are regions adjacent to each other (Claim 4); but does not teach that the support shaping is performed before the structure shaping for each layer. However, it would have been obvious to one of ordinary skill in the art to perform the sacrificial shaping before structural support shaping as a simple substitution of one known element for another to obtain the predictable result of forming a curable three-dimensional object. (See MPEP 2143). 
Regarding Claim 3, Hirata teaches the sacrificial shape is applied after the structure shaping step [0052] and where each respective shape are regions adjacent to each other (Claim 4).
Regarding Claim 4, Hirata teaches the sacrificial layer comprises an ultraviolet curable resin and are cured by UV radiation [0049]
Regarding Claim 5
Regarding Claim 6, Hirata teaches the printed body is degreased but is silent as to if the object is sintered after degreasing. However, Ishida teaches after degreasing, sintering can be performed to obtain the final three-dimensional object [0270] and can serve to improve the productivity and dimensional accuracy of the object [0109]. Therefore, it would have been obvious to sinter the 3D object after degreasing for the purpose of improving productivity and dimensional accuracy of the object. 


Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. Applicant argues that the secondary reference of Ishida uses a two-step process of degreasing the binder and the support rather than simultaneously as claimed, therefore the combination of Hirata in view of Ishida fails to teach each and every limitation claimed. This is not convincing however; Claim 1 requires a degreasing step of simultaneously degreasing the support and binder by heating and vaporizing the binder of the structure and the resin of support. Hirata, the primary reference teaches a support shaping step of discharging a sacrificial layer of binding solution on a surface layer (support), where the sacrificial layer contains a curable resin [0245] (Claim 4) and a degreasing step of removing the sacrificial layer by dissolving the resin support with a solvent [0055]. The primary reference already teaches the support structure is to be removed by degreasing; the secondary reference merely teaches that degreasing can be performed as a combination of heating/vaporizing and solvent removal to . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735